Dismissed and Memorandum Opinion filed August 28, 2003








Dismissed and Memorandum Opinion filed August 28,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00801-CV
____________
 
BEVERLY ANN GRAHAM, Appellant
 
V.
 
BUREAUS PL LLC, NO. 1, Appellee
 

 
On Appeal from County Civil Court at Law Number 4
Harris County, Texas
Trial Court Cause No. 
776,432
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed October
14, 2002. No motion for new trial was filed. 
Appellant=s notice of appeal was filed July 14, 2003.




Appellant=s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959
S.W.2d 615, 617-18 (Tex. 1997) (construing the predecessor to Texas Rule of
Appellate Procedure 26); Tex. R. App. P. 26.1; 26.3.   Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3.
On July 21, 2003, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 28, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.